Citation Nr: 0725172	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
from August 1, 2002, for coronary artery disease, status-post 
coronary artery bypass graft.

2.  Entitlement to a rating greater than 40 percent for 
Diabetes Mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran was scheduled for a hearing 
before the Board in April 2005, but failed to appear despite 
notification being sent to his last known address.  
Accordingly, his request for a hearing is considered 
withdrawn.  

The November 2002 rating decision, in pertinent part, granted 
service connection for coronary artery disease initially 
assigning the condition a 30 percent disability rating, 
effective April 16, 2002 and a temporary total disability 
rating, effective April 18, 2002 (just two days later) 
through August 1, 2002 based on surgical treatment 
necessitating convalescence.  From August 1, 2002, the RO 
assigned the disability a 10 percent rating.  The veteran's 
notice of disagreement (NOD) specifically disagreed with his 
rating of the "residuals" of the surgery and not with the 
30 percent rating assigned two days prior to the surgery.  

While the veteran's appeal as to the rating of his coronary 
artery disease stems from the initial grant of service 
connection it is clear the veteran's claim is fully satisfied 
as to the period of April 18, 2002 to August 1, 2002 where he 
was assigned a 100 percent rating.  It is also clear by the 
veteran's statements that he is not appealing the 30 percent 
rating assigned two days prior to the surgery.  Accordingly, 
the pertinent question is whether the veteran is entitled to 
an increased rating greater than 10 percent from August 1, 
2002.  Since this stems from an initial grant of service 
connection, however, "staged" ratings may be assigned from 
August 1, 2002, if warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   The issue has been 
appropriately recharacterized above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, on his substantive appeal form, indicated the 
existence of current treatment records which have not been 
associated with the claims file.  Specifically, he indicates 
he continues to receive treatment with the VAMC in Mt. 
Vernon, Missouri.  He also indicates there may be additional 
records from the private medical facility Freeman Health 
Systems not currently of record.  The RO should make an 
effort to obtain these identified treatment records.  In 
regard to the VA medical records, the Board notes VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Accordingly, the RO must obtain 
these records as well as any other records at the VA medical 
centers identified by the veteran from 2002 to the present.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the veteran was afforded a VA examination for 
his heart disability and diabetes mellitus in June 2002, over 
five years ago.  Since that time, the veteran has identified 
continuing treatment records for both conditions and alleged 
his conditions are far worse then the prior examination 
results indicate.  New VA examinations are indicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide a new 
release form authorizing VA to request his 
treatment records from the private 
facility, Freeman Health Systems, and to 
obtain any additional treatment records 
not currently in the claims file from 
April 2002 to the present.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  Ask the veteran to identify any and 
all VA medical facilities where he 
receives treatment for his diabetes 
mellitus and/or his heart condition.  
Obtain any records identified, to include 
the veteran's medical records for 
treatment from the VA Medical Center in 
Mt. Vernon, Missouri; Muskogee, Oklahoma; 
Tulsa, Oklahoma; and Fayetteville, North 
Carolina from 2002 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above records are obtained, 
to the extent available, schedule the 
veteran for appropriate VA examinations 
for his service-connected heart disability 
and diabetes mellitus to ascertain the 
current severity of each condition.  The 
examiners must conduct all necessary tests 
to ascertain the manifestations of the 
veteran's conditions. 

The examiner should review pertinent 
documents in the claims folder and provide 
a complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered. 

4.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

